DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed 2/16/2021 has been entered.  Claims 6, 14, and 19-20 have been canceled.  Claims 1-5, 7-13, 15-18, 21 and 22 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 recites the limitation “the foil material” at line 22, however, given that the claim recites “a foil material” at lines 35-36, after line 22, “the foil material” at line 22 lack antecedent basis, and further it is unclear whether “a foil material” at lines 35-36 refers to “the foil material” at line 22.  
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 22 recites the limitation “the foil material” at line 29 (as well as on lines 35 and 37); however, there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
Claims 1-5, 7-13, 15-18, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kodas (US2007/0178232) in view of the admitted prior art (see paragraphs 
Kodas discloses that the tape may be converted to a functional material, e.g. conductive pattern or circuit of substantially pure metal (reading upon the claimed electrically conductive conductor structures are continuous metallic structures of instant claim 18), on the carrier prior to transferring it to the substrate, and in one preferred embodiment, a fully converted functional device or circuit is first formed on a high temperature backing such as a high-melting-point metal backing and is then transferred to a low-temperature substrate such as a polymer substrate; wherein conversion of the tape or precursor composition may include sintering of the nanoparticles and can be conducted as relatively low temperatures and/or using a laser (Paragraphs 0058, 0240, 0307, 0321, 0332, 0342, 0375, 0381-0390.)  More specifically, Kodas discloses that depending upon the materials included in the precursor tape composition, the conversion temperature can be not greater than 1000ºC, such as not greater than about 600ºC, or not greater than about 300ºC or not greater than about 200ºC; wherein the “heating time can also be very short, such as not greater than about 5 minutes, more preferably not greater than about 1 minute and even more preferably not greater than about 10 seconds” (Paragraph 0035); thus overlapping and/or encompassing the claimed at least 250ºC and no more than 30 seconds time period as recited in instant claims 1, 21 and 22, rendering the claimed ranges obvious to one having ordinary skill in the art given that a prima facie
Kodas discloses that the tape composition permits the fabrication of electronic circuits on inexpensive, thin and flexible substrates, quickly or in high volume such as in a reel-to-reel approach (Paragraphs 0030 and 0312); wherein suitable substrates include various polymer substrates such as polycarbonate, polyester, polyethylene, polypropylene, and polyvinyl chloride (Paragraphs 0256-0258) reading upon the claimed “foil material” or layer(s) as recited in instant claims 1, 13, 16, 17, 21 and 22, as well as the broadly claimed “hot-laminatable foil material” of instant claim 7 given that the above polymers are capable of hot lamination; with examples specifically utilizing a polyester film having a thickness of 3 mils (76.2 microns; Examples 12-17) falling within the claimed foil thickness range as recited in instant claims 1, 13, and 21 thereby rendering the claimed ranges obvious to one having ordinary skill in the art as well as the specific thickness of 50 microns as recited in instant claim 22 given that one having ordinary skill in the art at the time of the invention would have been motivated to utilize any of the suitable polymer substrate materials in a thickness similar to and/or on the same magnitude as that utilized in the examples given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or one having ordinary skill in the art at the time of the invention would have been motivated to determine the optimum thickness for the substrate materials based upon the desired end use and desired flexibility and/or mechanical properties given the dependence thereon, wherein thicknesses on the same order of magnitude as that disclosed in the examples taught by Kodas would have been obvious to one having ordinary skill in the art, particularly given that the APA discloses in paragraph 007 that known foil layers often have a thickness of about 50 to 300 microns.
Kodas also discloses that the substrate may be coated or modified to increase adhesion of the electronic features (reading upon “adhesion-enhancing fashion” of instant claim 8), such as 
Kodas further discloses that the electronic features can be provided as conductive circuits or spiral coils (e.g. conductive patterns), can be utilized in producing various electronic or microelectronic components including printed wiring boards (PWBs) and printed circuit boards (PCBs), wherein the Examiner notes that double-sided or double-clad substrates are conventional in the art for PWBs and PCBs and would be obvious to one skilled in the art; components comprising IC chips that are connected to an antenna by forming a path in three dimensions to 
Kodas also generally discloses the same basic steps as instantly claimed with respect to forming the conductor features or conductive patterns comprising sintered metallic nanoparticles as in instant claims 1, 21 and 22, although the Examiner again notes that such steps are process limitations in the product-by-process claims and that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  More specifically, Kodas discloses: (a) applying a dispersion containing metallic nanoparticles in a pattern or form which corresponds to the form of the conductor structure to be formed, to a surface of a carrier or transfer material to provide a precursor conductor structure formed by the nanoparticles as in instant claims 1, 21 and 22; (b) converting or sintering the metallic nanoparticles forming the precursor conductor structure by supplying heat to the nanoparticles so as to form the electrically conductive conductor structure on the surface of the carrier or transfer material prior to transferring to the substrate, wherein a high-melting-point metal backing or carrier may be utilized in order to allow for high conversion temperatures as noted above or relatively low temperatures may be used, with temperatures and times reading upon the claimed ranges as discussed above, as well as conductivities as instantly claimed as discussed above without adding additional material as in instant claims 1, 21 and 22; (c) bringing into contact a surface of the substrate, e.g. foil material, and the surface of the carrier/backing, e.g. transfer material, on 
Thus, with regards to the claimed invention as recited in instant claims 1, 21 and 22, all of the limitations have been addressed above with respect to Kodas except the limitations wherein the adhesive coating layer is “tack-free” and contacts the insulating foil layer as in instant claims 1, 21 and 22; “the insulating foil layer having a perforation positioned such that the at least two conductor structures are positioned at the perforation but do not contact each other in a resting state” as in instant claim 1; and “an insulating foil layer defining an opening through which the at least two electrically conductive conductor structures are interconnected by a conductive adhesive applied in the opening” as in instant claim 21.  However, with regards to prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Further, given that Kodas clearly discloses that the dried film or deposit formed from the composition may be flexible so that it may be stored on a spool without cracking, and that reel-to-reel processing may be utilized for the transfer process of flexible substrate thereby clearly teaching and/or suggesting that the resulting substrate may be wound onto a reel or into a roll as noted above, such that one surface of the resulting substrate contacts the other upon reeling or winding (e.g. front side contacts the back side), the use of a “tack-free” adhesive as in instant claim 1 versus a tacky adhesive to avoid any unwanted sticking would have been obvious to one having ordinary skill in the art at the time of the invention based upon the teachings of Kodas, particularly given that Kodas also discloses that with regards to the carrier for the tape, a flexible carrier allows for the tape to be spooled for storage or delivery and that “[s]poolable tapes require that the layer material will adhere to the tape but not the back side of the tape once prima facie obviousness to use a known technique to improve similar devices in the same way (Paragraphs 0029, 0030, 0312-0313, 0489.)  Thus, one having ordinary skill in the art would have been motivated to utilize a “tack-free” adhesive or “tack-free” polyamic acid adhesive coating layer on the entire surface of the receiving substrate(s) as taught by Kodas, thereby rendering instant claim 22 obvious over the teachings of Kodas in view of the APA or Haghiri-Tehrani given that as noted above, the areas of the adhesive coating not covered by the conductive pattern(s) or conductor structure(s) would contact the layer on the opposite side of the conductive pattern(s) or conductor structure(s), e.g. a central dielectric or insulating foil layer as in the instant invention, and given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
In addition to the above discussion regarding the “tack-free” adhesive, it is further noted that with regards to the insulating foil layer limitations noted above as recited in instant claims 1 and 21, i.e. “the insulating foil layer having a perforation positioned such that the at least two conductor structures are positioned at the perforation but do not contact each other in a resting state” as in instant claim 1; and “an insulating foil layer defining an opening through which the at least two electrically conductive conductor structures are interconnected by a conductive adhesive applied in the opening” as in instant claim 21; the Examiner again notes that said structures are conventional in the art as evidenced by the APA (see paragraphs 002-007) or Haghiri-Tehrani (Entire document, particularly Abstract, Fig. 6, Col. 5, line 66-Col. 6, line 17; equivalent to EP 0 756 244 cited in the APA) and thus would have been obvious to one having ordinary skill in the art at the time of the invention given that it is prima facie obviousness to 
With regards to instant claims 2-3, although the limitations with respect to the transfer material being a band or roller of the materials as claimed are process limitations that do not materially or structurally affect the final product in a manner to differentiate the claimed product from the final product disclosed by Kodas given that the final foil material product does not include the transfer material, it is noted that Kodas discloses the use of a high temperature backing such as a high-melting-point metal backing for the backing or carrier (Paragraph 0307), thereby rendering instant claims 2-3 unpatentable over the teachings of Kodas in view of the APA or Haghiri-Tehrani.
With regards to instant claim 4, as discussed above, Kodas discloses a solvent-based dispersion with nanoparticles having an average particle diameter within the claimed range (Paragraph 0045) and formed from pure metals or metal alloys as claimed (Paragraphs 0046 and 0052); in a content based upon the desired resistivity/conductivity (Paragraphs 0260-0289) with preferred compositions comprising not greater than 60vol% Ag powder (Paragraph 0260), or up to about 40vol% metal nanoparticles (Paragraph 0291), or between 5 and 20vol% Ag nanoparticles (Paragraph 0294), or between 0 and 15vol% nanoparticles of Ag, Fe, Cu, Mo, and W (Paragraph 0297), thereby rendering instant claim 4 obvious over the teachings of Kodas in view of the APA or Haghiri-Tehrani.
With regards to instant claim 5, as discussed above, Kodas discloses application by a printing method (Paragraph 0303), thereby rendering instant claim 4 obvious over the teachings of Kodas in view of the APA or Haghiri-Tehrani.
With regards to instant claims 7, 8, 13, and 15-17, as discussed above, Kodas discloses substrate or foil materials/limitations as recited in instant claims 7, 8, 13, 16 and 17, and given these insulating polymer materials and that the conductive features or a pattern of conductive features thereon can have a conductivity of no less than 10% of the conductivity of the equivalent pure metal, or a resistivity of not greater than 4 times the resistivity of the bulk conductor (i.e. not less than 25% of the conductivity) and even more preferably not greater than 2 times the resistivity of the bulk conductor, with silver being preferred, the claimed ratio of conductance as recited in instant claim 15 would have been obvious to one having ordinary skill in the art at the time of the invention based upon the teachings of Kodas, and thus instant claims 7, 8, 13 and 15-17 would have been obvious over Kodas in view of the APA or Haghiri-Tehrani given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claims 9-12, Kodas discloses that the electronic features can be provided as conductive circuits or spiral coils, can be utilized in producing various electronic or microelectronic components including components comprising IC chips that are connected to an antenna by forming a path in three dimensions to connect the two components, and/or can be used in producing smart cards and RF tags, hence comprising an IC-chip connected to the conductive circuits, as in instant claims 9-12 (Entire document, particularly Paragraphs 0327, 0434, 0448, 0463, 0472-0490), thereby rendering instant claims 9-12 obvious over the teachings of Kodas in view of the APA or Haghiri-Tehrani.
With regards to instant claim 18, as discussed above, Kodas discloses that the electronic features may be continuous electrically conductive metallic structures thereby rendering instant claim 18 obvious over the teachings of Kodas in view of the APA or Haghiri-Tehrani.
Response to Arguments
Applicant’s arguments filed 2/16/2021 have been considered but are moot in view of the new grounds of rejection presented above.  However, the Examiner would like to note that Kodas clearly discloses that for temperature-sensitive substrates, the metallic nanoparticle ink may be deposited on a high-temperature carrier and sintered thereon prior to transferring the conductive features to the temperature-sensitive substrate; and also discloses sintering temperatures and time periods reading upon the claimed ranges.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and/or arguments filed 2/16/2021.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Vanheusden (US2006/0189113) discloses a metal nanoparticle composition or ink for the fabrication of conductive features for a variety of applications including printed circuit boards and RFID antennas/tags, wherein the composition can advantageously be applied by printing methods, and advantageously has a relatively low conversion temperature thereby permitting its deposition and conversion to an electrical feature on polymeric substrates, but may also be subjected to higher-temperature sintering of about 300ºC to about 550ºC to provide a much denser metal material that leads to a better conductivity, better adhesion to substrates, and better structural integrity and/or scratch resistance given that higher-temperature sintering can volatize the polymer in the composition; and wherein high conductivity can be achieved after very short curing times at temperatures above about 200ºC, for example, a 60 second cure at 300ºC may yield a printed Ag line with a bulk resistivity of about 3.8 µΩ cm, or in another example, high electrical conductivity can be accomplished with curing times in the single digit second range at temperatures of from about 250ºC to about 550ºC.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        March 27, 2021